Title: To Thomas Jefferson from Newton E. Westfall, 2 December 1807
From: Westfall, Newton E.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Indiana December 2nd. 1807
                        
                        Seeing that by the death of Thomas T. Davis Esquire first Judge of this Territory, it has become necessary
                            for your Constitutional interposition to fill the Vacancy Occasioned in our Judiciary by this Gentlemans death and veiwing
                            the great inconvenience which has heretofore arisen and the delays in our General Court on a number of instances, in
                            consequence of the absence of Judge Davis from the stated Terms; We take the liberty of recommending General Washington
                            Johnston Esquire as a fit Person to fill the said Office from our intimate Acquaintance with and Knowledge of this
                            Gentleman since his residence in this Country which has been nearly Twelve years during which time he has been in the
                            Practice of the Law—from his standing in Society and Possessions in our Country and from his legal information. We have no
                            hesitation in Assuring You that we think him in every way quallified to fill the said Office. And that the Appointment of
                            this Gentleman wou’d meet our most greatful acknowledgements for yours and the Senates attention to our request
                        We have the honor to be your most Obedient Servents
                        
                            Newton E Westfall
                            
                            
                                and 34 other signatures
                            
                        
                        
                            I do here by certify that I have signed the above by the request of the subscribers whose names do
                                hereunto appear
                        
                        
                            N. E. Westfall
                            
                        
                    